DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/07/2022 has been entered.

Status of Claims
3.	Claims 3-6, 8-12 and 14-24 are pending in this application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claims 3 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding Claims 3 and 11, the claims recite “…the image code comprising a single line superimposed across an edge of the displayed video signal images in which the single line superimposed across the edge is in a viewable portion of a display screen of the reception apparatus”. However, throughout the specification, the only disclosure related to this limitation is found in page 31 lines 3-9 which describe Fig. 4B shows an example in which trigger information is converted to an image code that is superposed on several lines at the bottom of the video signal image. The trigger information shown in Figs. 4A and 4B is extracted by the trigger extraction portion 57 of the reception apparatus 12. Since there is no disclosure about the image code comprising a single line superimposed across the edge is in a viewable portion of a display screen. Thus, claims 3 and 11 comprise new matters. The recited limitation is then interpreted as “image code comprising several lines superimposed across the edge is in a viewable portion of a display screen” for examination purpose.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


5.	Claims 3-6, 8-12 and 14-24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim et al (US 2013/0271653) in view of Wolosewicz et al (US 2007/0174624).
	
Regarding Claim 3, Kim discloses a reception apparatus (e.g., see Figs. 22, 23), comprising circuitry configured to receive audio/video content (e.g., see Para 7; Para 617; Para 623; such as receives and demodulates a broadcast signal such as AV content for selected channel), acquire trigger information including a media time in the trigger information (e.g., see Para 499; Para 620-621; such as the broadcasting station may designate a trigger time with reference to PCR that video stream refers; or PTS in the header of PES is extracted as a trigger time), acquire a correspondence table that defines an event and a start time associated with the event (see Fig. 37; Para 623; Para 626; such as acquire a trigger table to identify a trigger service and a start time such as trigger time S340 associated with the event), acquire or operate an application associated with the event (see Para 486; Para 492; Para 590; Para 621; the NRT service guide or AIT may include application; and acquire or operate an application for a trigger operation), determine a current time based on the media time included in the acquired trigger information, and execute a command associated with the event based on the determined current time and the start time associated with the event (e.g., see Para 499; Para 621; Para 626; then performs a corresponding trigger action on a corresponding TDO at the corresponding trigger timing; especially, if the PTS of PES is a trigger time, the PTS of trigger stream is synchronized with the PTS in the header of audio and video stream, to satisfy the accurate play timing).
Kim is silent about wherein the circuitry is configured to display video signal images of the audio/video content in which the acquired trigger information is in a form of an image code embedded in the displayed video signal image, the image code comprising a single line superimposed across an edge of the displayed video signal images in which the single line superimposed across the edge is in a viewable portion of a display screen of the reception apparatus.
In an analogous art, Wolosewicz equally discloses displaying video signal images of the audio/video content in which the acquired trigger information is in a form of an image code embedded in the displayed video signal image, the image code comprising a single line superimposed across an edge of the displayed video signal images in which the single line superimposed across the edge is in a viewable portion of a display screen of the reception apparatus (see Fig. 4; Para 24-25; Para 60; such as links, i.e., URI code represented as icons at the top, bottom or sides of the display screen).
Therefore, it would have been obvious to one or ordinary skill in the art at the time of invention to modify the system of Kim to include displaying video signal images of the audio/video content in which the acquired trigger information is in a form of an image code embedded in the displayed video signal image, the image code comprising a single line superimposed across an edge of the displayed video signal images in which the single line superimposed across the edge is in a viewable portion of a display screen of the reception apparatus, as taught by Wolosewicz to take advantage of well-known technique to carry additional information without interference to the viewing experiences to the user.  

Regarding Claims 4 and 17, Kim further discloses the acquired trigger information identifies a location of the correspondence table (see Para 76-77; Para 524-525; the acquired trigger information identifies a unique PID may be allocated to the TS packet of the NRT service data including the correspondence table such as a trigger table).

Regarding Claim 5, Kim further discloses the acquired trigger information is transmitted together with the audio/video content, and the circuitry is configured to extract the acquired trigger information from the received audio/video content (see Para 5; Para 7; Para 493).

Regarding Claim 6, Kim further discloses the circuitry is configured to extract a feature quantity from the received audio/video content; and acquire the trigger information using the extracted feature quantity (see Para 907-910; such as extract a logo from received audio/video content to acquire watermark server address).

Regarding Claim 8, Kim further discloses the feature quantity is unique information about the audio/video content (see Para 907-910; such as barcode or color characteristics).

Regarding Claims 9, Kim further discloses the determined current time is within a valid period defined by the start time and an end time associated with the event (see Para 378; such as a suitable interval of time defined by the start time and an end time associated with the event), the circuitry executes the command associated with the event (see Para 378; Para 528).

Regarding Claims 10, Kim discloses if a low latency flag (Boolean flag) is set with 0, a collection delay time becomes longer and a user interface suggests a post view to a user (see Para 320); one of ordinary skill in the art would recognize the content delay might cause the miss of the trigger time because of the network congestion; therefore, it would be obvious to include when the determined current time is after the start time associated with the event, the circuitry executes the command associated with the event to accommodate the inherent delay from the network.

Regarding Claim 11, Kim discloses a method of a reception apparatus (e.g., see Figs. 22, 23) for executing commands, the method comprising: 
receiving audio/video content comprising trigger information that includes a media time (see Para 499; Para 621; such as the broadcasting station may designate a trigger time with reference to PCR that video stream refers); and extracting a feature quantity from the trigger information (see Para 775-776; Para 891; Para 905; Para 907-909; extracting feature quantity such as the color characteristic of the extracted logo from the trigger information).
Kim is silent about displaying video signal images of the audio/video content in which the acquired trigger information is in a form of an image code embedded in the displayed video signal image, the image code comprising a single line superimposed across an edge of the displayed video signal images in which the single line superimposed across the edge is in a viewable portion of a display screen of the reception apparatus.
In an analogous art, Wolosewicz equally discloses displaying video signal images of the audio/video content in which the acquired trigger information is in a form of an image code embedded in the displayed video signal image, the image code comprising a single line superimposed across an edge of the displayed video signal images in which the single line superimposed across the edge is in a viewable portion of a display screen of the reception apparatus (see Fig. 4; Para 24-25; Para 60; such as links, i.e., URI code represented as icons at the top, bottom or sides of the display screen).
Therefore, it would have been obvious to one or ordinary skill in the art at the time of invention to modify the system of Kim to include displaying video signal images of the audio/video content in which the acquired trigger information is in a form of an image code embedded in the displayed video signal image, the image code comprising a single line superimposed across an edge of the displayed video signal images in which the single line superimposed across the edge is in a viewable portion of a display screen of the reception apparatus, as taught by Wolosewicz to take advantage of well-known technique to carry additional information without interference to the viewing experiences to the user.

Regarding Claim 12, Kim further discloses the feature quantity is unique information about the audio/video content (see Para 726; such as a logo of a content provider).

Regarding Claim 14, Kim further discloses acquiring a correspondence table that defines an event, a start time associated with the event, and an application associated with the event (see Fig. 25; Para 502-522; such as a trigger table defines an event, a start time such as a trigger time associated with the event and a NRT service application associated with the event).

Regarding Claim 15, Kim further discloses determining a current time based on the media time included in the trigger information (see Para 527-533; Para 759; such as a timestamp which is viewing time information).

Regarding Claim 16, Kim inherently discloses executing a command associated with the event based on the determined current time and the start time associated with the event (see Para 492-493; Para 759-761; such as a NRT service content triggered at the specific timing linked with real-time broadcasting to execute a specific action for a specific NRT service is called a Triggered Declarative Object (TDO)).

Regarding Claim 18, Kim further discloses acquiring a correspondence table that defines an event and a start time associated with the event (see Fig. 37; Para 623; Para 626; such as acquiring a trigger table that defines an event and a trigger time).

Regarding Claim 19, Kim further discloses the correspondence table defines an application associated with the event (see Fig. 8; Fig. 25; Para 138; Para 516).

Regarding Claim 20, Kim further discloses the receiving the trigger information initiates an operation of an application program (see Para 492; Para 621; Para 626; such as a NRT service content triggered at the specific timing linked with real-time broadcasting to execute a specific action for a specific NRT service).

Regarding Claims 21 and 23, Kim in view of Wolosewicz would disclose and render transmitting fingerprint information to query a server about the acquired trigger information to be obvious (see Wolosewicz: Para 79).

Regarding Claims 22 and 24, Kim further discloses the audio/video content is received by broadcast (see Abstract; Para 4-5).

Response to Arguments
6.	Applicant’s arguments with respect to claims 3-6, 8-12 and 14-24 have been considered but are moot in view of new grounds of rejection.

Conclusion
7.	Claims 3-6, 8-12 and 14-24 are rejected.

Correspondence Information
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED PENG whose telephone number is (571)270-1147.  The examiner can normally be reached on Monday - Friday 11 AM to 8 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 5712724195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HSIUNGFEI PENG/Primary Examiner, Art Unit 2426